Citation Nr: 1022305	
Decision Date: 06/16/10    Archive Date: 06/24/10

DOCKET NO.  07-27 991	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUE

Entitlement to service connection for a heart disability 
including as secondary to service-connected residuals of 
shell fragment wounds.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. Lipstein, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1943 to November 
1945.  

This matter comes to the Board of Veterans' Appeals (Board) 
from an August 2006 rating decision of a Department of 
Veterans Affairs (VA) Regional Office (RO).  A notice of 
disagreement was received in October 2006, a statement of the 
case was issued in July 2007, and a substantive appeal was 
received in February 2009.  

The Veteran testified at a hearing before the Board in April 
2010.  During the hearing, testimony was taking on the issue 
of deep vein thrombosis with the understanding that it was 
unclear whether the issue was in appellate status.  A review 
of the record shows that the claim is not currently in 
appellate status as a timely notice of disagreement was not 
filed.  The claims folder appears to have been rebuilt and 
the issue of service connection for deep vein thrombosis was 
denied by the rating decision in August 2006 based on 
findings that new and material evidence was not received 
since the issue was last denied in October 1993.  In a 
statement received in February 2009, the Veteran indicated he 
was finalizing his claim for deep venous thrombosis and the 
Board construes this statement as a claim to reopen service 
connection for deep vein thrombosis and hereby refers this 
matter to the RO for appropriate action.  

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Board notes that the Veteran has voiced an argument that 
his current heart disability is secondary to service-
connected residuals of shell fragment wounds.  The Veteran 
has undergone a VA examination in January 2010.  However, the 
VA examination focused on whether heart disease was related 
to deep vein thrombosis and whether the deep vein thrombosis 
was related to the service-connected residuals of shell 
fragment wounds.  The opinion concluded that there was no 
relationship between the service-connected residuals of shell 
fragment wounds and deep vein thrombosis and any coronary 
artery heart disease; however, the opinion did not address 
whether the Veteran's heart disability was directly 
aggravated by the service-connected residuals of shell 
fragment wounds.  

Disability which is proximately due to or the result of a 
service-connected disease or injury shall be service 
connected.  38 C.F.R. § 3.310.  The Board also notes that 
secondary service connection on the basis of aggravation is 
permitted under 38 C.F.R. § 3.310, and compensation is 
payable for that degree of aggravation of a non-service-
connected disability caused by a service-connected 
disability.  Allen v. Brown, 7 Vet. App. 439 (1995).  Such 
matters involve medical questions and must be addressed by 
medical personnel.  Under the circumstances, the Board 
believes that a VA examination with opinion is necessary to 
comply with 38 C.F.R. § 3.159(c)(4).  

Accordingly, the case is REMANDED for the following actions:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  Expedited 
handling is requested.)

1.  The Veteran should be scheduled for 
an appropriate VA examination to 
determine the nature and etiology of 
any current heart disability.  It is 
imperative that the claims file be made 
available to the examiner for review in 
connection with the examination.  
Following a thorough evaluation, during 
which all indicated tests are 
performed, the examiner should:

a) diagnose any current heart 
disability shown to exist;

b) opine whether any such heart 
disability is at least as likely as not 
related to the Veteran's service-
connected residuals of shell fragment 
wounds;

c) if not, opine whether any such heart 
disability is aggravated by the 
Veteran's service-connected residuals 
of shell fragment wounds; and

d) provide detailed rationale, with 
specific references to the record, for 
the opinion.  

The Veteran and his representative have the right to submit 
additional evidence and argument on the matter the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
Motrya Mac
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).



